Citation Nr: 0636798	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left hand disability, 
claimed as Dupuytren's contracture, as secondary to service-
connected Dupuytren's contracture of the right hand. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1954 to July 1962 and 
from August 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show: (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The issue of whether the veteran's left hand disability was 
caused or aggravated by the service-connected right hand 
disability has not been addressed in a VA examination.  The 
October 2004 VA examination report noted that the Dupuytren's 
contracture in the right hand was not caused by or a result 
of the Dupuytren's contracture in the left hand.  However, 
neither that report nor any other records address the issue 
on appeal; that is, whether the left hand disability was 
caused or aggravated by the service-connected Dupuytren's 
contracture in the right hand.  A remand is required to 
provide a medical examination addressing the issue on appeal.  



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to the examiner in 
conjunction with the examination, and 
the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.   

The examiner should specifically 
address whether the veteran has a left 
hand disability and, if so, whether it 
was aggravated or caused by the 
veteran's service-connected 
Dupuytren's contracture in the right 
hand.  

2.	The RO should then readjudicate the 
claim.  If the 
    benefit sought on appeal remains 
denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and afforded an appropriate 
period of time for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


